Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered February 25, 1992, convicting defendant, after a jury trial, of robbery in the first degree and assault in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years and 2Vi to 5 years, respectively, unanimously affirmed.
By failing to raise a proper objection to the court’s Sandoval ruling, defendant has not preserved any claim challenging the ruling as a matter of law (People v Devonish, 201 AD2d 297, lv denied 83 NY2d 1003), and we decline to review in the interest of justice. Were we to review, we would find that the Sandoval ruling, permitting inquiry into six of defendant’s numerous prior convictions, while precluding inquiry into their underlying facts, defendant’s prior use of aliases and prior probation and parole violations, did not constitute an improvident exercise of discretion (People v Walker, 83 NY2d 455). Concur—Sullivan, J. P., Wallach, Kupferman and Ross, JJ.